UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 26, 2011 HEALTHWAYS, INC. (Exact name of registrant as specified in its charter) Delaware 000-19364 62-1117144 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Cool Springs Boulevard Franklin, Tennessee (Address of principal executive offices) (Zip Code) (615) 614-4929 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders (a)The Annual Meeting of Stockholders of Healthways, Inc. was held on May 26, 2011. (b)The following proposals were voted upon at the Annual Meeting of Stockholders: (i) Nominations to elect Thomas G. Cigarran, C. Warren Neel, Ph.D., andJohn W. Ballantineas Directors of the Company. The results of the election of the above-mentioned nominees were as follows: For Withheld Thomas G. Cigarran C. Warren Neel, Ph.D. John W. Ballantine (ii) To consider and act upon an advisory vote on executive compensation. The voting results were as follows: For Against Abstain from Voting (iii) To consider and act upon an advisory vote on the frequency of future advisory votes on executive compensation.The voting results were as follows: 3 Years 2 Years 1 Year Abstain from Voting (ii) Ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for fiscal 2011. The voting results were as follows: For Against Abstain from Voting SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEALTHWAYS, INC. By: /s/ Alfred Lumsdaine Alfred Lumsdaine Chief Financial Officer Date:May 26, 2011
